Exhibit 10.33

EIGHTH AMENDMENT
TO
CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT

(this "Amendment") is made and entered into as of February 8, 2006 among ASTEC
INDUSTRIES, INC., a Tennessee corporation ("Astec Industries"), ASTEC, INC., a
Tennessee corporation ("AI"), HEATEC, INC., a Tennessee corporation ("Heatec"),
CEI ENTERPRISES, INC., a Tennessee corporation ("CEI"), ASTEC SYSTEMS, INC., a
Tennessee corporation ("ASI"), TELSMITH, INC., a Delaware corporation
("Telsmith"), KOLBERG - PIONEER, INC., a Tennessee corporation ("Kolberg"),
JOHNSON CRUSHERS INTERNATIONAL, INC., a Tennessee corporation ("Crushers"),
BREAKER TECHNOLOGY, INC., a Tennessee corporation ("Breaker"), ASTEC MOBILE
SCREENS, INC., a Nevada corporation ("AMSI"), CARLSON PAVING PRODUCTS, INC., a
Washington corporation ("Carlson"), ROADTEC, INC., a Tennessee corporation
("Roadtec"), ASTEC UNDERGROUND, INC., a Tennessee corporation ("AUI"), AMERICAN
AUGERS, INC., a Delaware corporation ("Augers"), ASTEC HOLDINGS, INC., a
Tennessee corporation ("AHI"), AI DEVELOPMENT GROUP, INC., a South Dakota
corporation ("AIDG"), AI ENTERPRISES, INC., a South Dakota corporation ("AIEI"),
RI PROPERTIES, INC., a South Dakota corporation ("RIPI"), TI SERVICES, INC., a
South Dakota corporation ("TISI"), ASTEC INVESTMENTS, INC., a Tennessee
corporation ("AII"), (Astec Industries, AI, Heatec, CEI, ASI, Telsmith, Kolberg,
Crushers, Superior, Breaker, AMSI, Carlson, Roadtec, AUI, Augers, AHI, AIDG,
AIEI, RIPI, TISI and AII are sometimes collectively referred to herein as
"Borrowers" and individually as a "Borrower"); the other Credit Parties
signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(in its individual capacity, "GE Capital"), for itself, as Lender, and as agent
for Lenders (in such capacity, the "Agent"); and the other Lenders signatory
hereto.



WHEREAS

, Borrowers, Credit Parties, Agent and Lenders are parties to that certain
Credit Agreement dated as of May 14, 2003, as amended by that certain First
Amendment to Credit Agreement dated as of September 30, 2003, that certain
Second Amendment to Credit Agreement dated as of October 29, 2003, that certain
Third Amendment to Credit Agreement dated as of March 3, 2004, that certain
Fourth Amendment to Credit Agreement dated as of August 11, 2004, that certain
Fifth Amendment to Credit Agreement dated as of December 27, 2004, that certain
Sixth Amendment to Credit Agreement dated as of April 1, 2005 and that certain
Seventh Amendment to Credit Agreement dated as of October 18, 2005 (as further
amended, restated or otherwise modified from time to time, the "Credit
Agreement"); and



WHEREAS

, Borrowers, Credit Parties, Lenders and Agent desire to amend the Credit
Agreement to allow and provide for the foregoing and certain matters, all as
hereinafter set forth.



NOW, THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:




Definitions

Definitions

.
Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the same meaning as in the Credit Agreement, as amended
hereby.




Amendments

Amendment to Section 6.3

. Effective as of the date hereof, clause (a) of Section 6.3 of the Credit
Agreement is hereby amended to add subclause (x) and subclause (xi) immediately
to the end thereto to read as follows:



"(x) Indebtedness consisting of factoring arrangements solely entered into with
Agent or an affiliate of Agent; provided, that (a) such factoring arrangements
shall solely be with respect to Accounts of Credit Parties that are due and
owing from Account Debtors whose chief executive offices are not located in the
United States of America or Canada and (b) recourse to any Credit Party in
connection with such factoring arrangements is limited to the amount specified
in clause (xi) below; and (xi) Indebtedness not to exceed $1,000,000 in the
aggregate at any time consisting of an unsecured recourse facility provided in
connection with the Indebtedness permitted pursuant to clause (x) above"

Amendment to Annex 6.7

. Effective as of the date hereof, Section 6.7 of the Credit Agreement is hereby
amended to add the following clause (h) immediately after clause (g) therein to
read as follows:



"(h) Liens on Accounts of Credit Parties that are due and owing from Account
Debtors whose chief executive offices are not located in the United States of
America or Canada in connection with Indebtedness permitted pursuant to Section
6.3(x)."


Conditions Precedent

Conditions

. The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent, unless specifically waived by Agent and Lenders:



Agent shall have received all of the following documents, each document (unless
otherwise indicated) being dated the date hereof, duly authorized, executed and
delivered by the parties thereto, and in form and substance satisfactory to
Agent and Lenders:

this Amendment; and

such additional documents, instruments and information as Agent or Lenders or
their legal counsel may request.

The representations and warranties contained herein, in the Credit Agreement, as
amended hereby, and/or in the other Loan Documents shall be true and correct as
of the date hereof as if made on the date hereof except to the extent such
representations and warranties relate solely to an earlier date and except for
changes expressly permitted or contemplated by the Credit Agreement;

No event shall have occurred and be continuing or would result from the making
of the Loans contemplated hereby which constitutes a Default; and

All corporate proceedings taken in connection with the transactions contemplated
by this Amendment and all documents, instruments and other legal matters
incident thereto shall be satisfactory to Agent, Lenders and their legal
counsel.


Ratifications, Representations and Warranties

Ratifications

. The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and except as expressly modified and superseded by this Amendment, the
terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect.



Ratification of Guaranty

. Each of the other Credit Parties signatory hereto hereby ratifies and confirms
its guaranty to Agent and Lenders (the "Guaranty"). Each Credit Party hereby
represents and acknowledges that it has no claims, counterclaims, offsets,
credits or defenses to the Loan Documents or the performance of its obligations
thereunder. Furthermore, each Credit Party agrees that nothing contained in this
Amendment shall adversely affect any right or remedy of Agent or Lenders under
the Guaranty. Each Credit Party agrees that all references in such Guaranty to
the "Obligations" shall include, without limitation, all of the obligations of
Borrowers to Agent and Lenders under the Credit Agreement, as amended hereby.
Finally, each Credit Party hereby represents and acknowledges that the execution
and delivery of this Amendment and the other Loan Documents executed in
connection herewith shall in no way change or modify its obligations as a
guarantor, debtor, pledgor, assignor, obligor and/or grantor under the Guaranty
and shall not constitute a waiver by Agent or Lenders of any of their rights
against the other Credit Parties signatory thereto.



Representations and Warranties

. Each Borrower and Credit Party hereby represents and warrants to Agent and
Lenders that (i) the execution, delivery and performance of this Amendment and
any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
such Borrower and such Credit Party and will not violate the
certificate/articles of incorporation of such Borrower or such Credit Party or
the bylaws or other charter or organizational documents of such Borrower or such
Credit Party, (ii) the representations and warranties contained in the Credit
Agreement, as amended hereby, and any other Loan Document are true and correct
on and as of the date hereof as though made on and as of the date hereof except
to the extent such representations and warranties relate solely to an earlier
date and except for changes expressly permitted or contemplated by the Credit
Agreement, (iii) except as disclosed to Agent and Lenders in writing prior to
the date hereof, such Borrower or such Credit Party is in full compliance with
all covenants and agreements contained in the Credit Agreement, as amended
hereby, and (iv) except as disclosed to Agent and Lenders in writing, such
Borrower or such Credit Party has not amended its certificate/articles of
incorporation or bylaws since May 14, 2003.




Miscellaneous

Survival of Representations and Warranties

. All representations and warranties made in the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Agent or any Lender or any closing shall affect the
representations and warranties or the right of Agent or Lenders to rely upon
them.



Reference to Credit Agreement; Obligations

. Each of the Loan Documents, including the Credit Agreement and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement shall mean a reference to the Credit
Agreement, as amended hereby. Borrower acknowledges and agrees that its
obligations under this Amendment and the Credit Agreement, as amended hereby,
constitute "Obligations" as defined in the Credit Agreement and as used in the
Loan Documents.



Expenses

. As provided in the Credit Agreement, Borrowers agree to pay on demand all
reasonable costs and expenses incurred by Agent in connection with the
preparation, negotiation and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the reasonable and
actual costs and fees of Agent's legal counsel, and all reasonable costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Credit Agreement, as amended hereby, or any other Loan
Document.



Severability

. Any provision of this Amendment held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable. Furthermore, in lieu of each such invalid or
unenforceable provision there shall be added automatically as a part of this
Amendment a valid and enforceable provision that comes closest to expressing the
intention of such invalid unenforceable provision.



APPLICABLE LAW

. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.



Successors and Assigns

. This Amendment is binding upon and shall inure to the benefit of Agent,
Lenders, Borrowers, the other Credit Parties signatory hereto and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of Agent and the Required Lenders.



Counterparts

. This Amendment may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument.



Effect of Waiver

. No consent or waiver, express or implied, by Agent or any Lender to or for any
breach of or deviation from any covenant or condition of the Credit Agreement
shall be deemed a consent or waiver to or of any other breach of the same or any
other covenant, condition or duty.



Headings

. The headings, captions, and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.



Release

. EACH BORROWER AND THE OTHER CREDIT PARTIES SIGNATORY HERETO HEREBY ACKNOWLEDGE
THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND
OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL
OR ANY PART OF ITS LIABILITY TO REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR LENDERS. EACH BORROWER AND
THE OTHER CREDIT PARTIES SIGNATORY HERETO HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE AGENT AND EACH LENDER, THEIR RESPECTIVE
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH ANY BORROWER OR THE OTHER CREDIT PARTIES SIGNATORY
HERETO MAY NOW HAVE AGAINST AGENT AND ANY LENDER, THEIR PREDECESSORS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS,
AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.



NO ORAL AGREEMENTS

. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.



[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF

, this Amendment has been executed on the date first written above, to be
effective upon satisfaction of the conditions set forth herein.



BORROWERS:

ASTEC INDUSTRIES, INC.,


a Tennessee corporation,



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

ASTEC, INC.,


a Tennessee corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

HEATEC, INC.,


a Tennessee corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

CEI ENTERPRISES, INC.,


a Tennessee corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

ASTEC SYSTEMS, INC.,


a Tennessee corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

TELSMITH, INC.,


a Delaware corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

KOLBERG - PIONEER, INC.,


a Tennessee corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

JOHNSON CRUSHERS INTERNATIONAL, INC.,


a Tennessee corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

BREAKER TECHNOLOGY, INC.,


a Tennessee corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

ASTEC MOBILE SCREENS, INC.,


a Nevada corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

CARLSON PAVING PRODUCTS, INC.,


a Washington corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

ROADTEC, INC.,


a Tennessee corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

ASTEC UNDERGROUND, INC.,


a Tennessee corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

AMERICAN AUGERS, INC.,


a Delaware corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

ASTEC HOLDINGS, INC.,


a Tennessee corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

AI DEVELOPMENT GROUP, INC.,


a South Dakota corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

 

AI ENTERPRISES, INC.,


a South Dakota corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

RI PROPERTIES, INC.,


a South Dakota corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

TI SERVICES, INC.,


a South Dakota corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

ASTEC INVESTMENTS, INC.,


a Tennessee corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

BUCKEYE UNDERGROUND, LLC


an Ohio limited liability company



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

CREDIT PARTIES:

BUCKEYE UNDERGROUND, INC.


a Tennessee corporation



By:
Name: F. McKamy Hall
Title: V.P. & Treasurer

AGENT:

GENERAL ELECTRIC CAPITAL
CORPORATION

By:
Name:
Title:



LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION

By:
Name:
Title:

BANK OF AMERICA, N.A.

By:
Name:
Title: